DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Office Action is in response to the Applicant's reply filed September 9, 2022 to the restriction requirement made on May 12, 2022.
Applicant’s election of Group I claims 45-54, and species election of solvent based film coatings in the reply filed on September 9, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The restriction requirement is deemed proper and made FINAL.  
Claims 45-54 are herein acted on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 45-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Learmonth et al. (WO2007117165) in view of Swarbrick (Pharmaceutical
Preformulation and Formulation.2nd edition. 2009).

The claims are examined to the extent that they read on a tablet comprising granules comprising the compound 2,5-dichloro-3-(5-(3,4-dihydroxy-5-nitrophenyl)-1,2,4-oxadiazol-3-yl)-4,6-dimethylpyridine 1-oxide (API), wherein the composition has a bulk density greater than 0.2 g/mL; and wherein the tablet exhibits an apparent bulk density of 0.5 to 1.5 g/mL.
Structure:

    PNG
    media_image1.png
    292
    853
    media_image1.png
    Greyscale

Learmonth et al. teaches, the compound, 5-(5- 10 (2,5-dichloro-4,6-dimethylpyridin-3-yl)-1,2,4-oxadiazol-3-yl)-3-nitrobenzene-1,2-diol (p. 9, 10, and 12). 
    PNG
    media_image2.png
    218
    529
    media_image2.png
    Greyscale
The reference teaches solid form preparations include powders, tablets, dispersible granules and capsules (page 24 line15). Exemplified is a tablet comprising compound A 20.0%, microcrystalline cellulose 25.0% , calcium phosphate, dibasic dihydrate 40.0%, Povidone 6.0%, croscarmellose sodium 6.0% , talc 2.0%, and magnesium stearate 1.0% (page 53). Patients are treated with tablets containing 50 mg of compound A to patients who are suffering from Parkinson's disease and who are on L-DOPA therapy (page 54
While the reference does teach identical components in the tablet, the reference does not describe the tablet comprising granules or the specific bulk density greater than 0.2 g/mL; and wherein the tablet exhibits an apparent bulk density of 0.5 to 1.5 g/mL.
However, Swarbrick teaches the manufacture of tablets, and to a lesser extent powder-filled hard gelatin capsules, involves the process of powder compaction, the purpose of which is to convert a loose incoherent mass of powder into a single solid object. Knowledge of the behavior of powders under pressure, and the way in which bonds are formed between particles, is essential for the rational design of formulations.  The bulk density will vary depending on the packing of the powder. Furthermore, direct compression fillers: have good flow properties, possess good compaction properties, have high capacity (defined as the ability to retain their compaction properties when mixed with drugs substances), have appropriate particle size distribution to minimize the segregation potential, have high bulk density, are capable of being manufactured reproducibly to minimize batch-to-batch variation.   With respect to claims 53-54, Swarbrick teaches for some tablets, compression marks the final stage of the production process, but many formulations involve coating the compressed tablet. There are several reasons for applying a coat:  Protecting the drug from the environment (moisture, air, light) for stability reasons, taste masking, minimizing patient/operator contact with drug substance, particularly for skin sensitizers, improving product identity and appearance, improving ease of swallowing, improving mechanical resistance; reducing abrasion and attrition during handling, modifying release properties. There are three main methods used to coat pharmaceutical tablets: sugar coating, film coating, and compression coating.
It would have been obvious to one of ordinary skill in the art to use granules to form a tablet having the specific bulk density greater than 0.2 g/mL; and wherein the tablet exhibits an apparent bulk density of 0.5 to 1.5 g/mL. Additionally, it would have been obvious to coat the tablets, as recited in claims 53-54. The motivation to use granules to form a tablet having the specific bulk density greater than 0.2 g/mL and an apparent bulk density of 0.5 to 1.5 g/mL is because  Learmonth et al. teaches 1) identical excipients used in the tablet formulation as claimed; and 2) a general teaching of forming granules and tablets; and Swarbrick teaches the 3) importance of having high bulk density to convert a loose incoherent mass of powder into a single solid object and specifically that the 4) bulk density will vary depending on the packing of the powder. Further, the motivation to coat the tablets is because Swarbrick teaches applying a coat:  protects the drug from the environment (moisture, air, light) for stability reasons, masks tastes, minimizes patient/operator contact with drug substance, particularly for skin sensitizers, improves product identity and appearance, improves ease of swallowing, improves mechanical resistance; reduces abrasion and attrition during handling, modifies release properties.  Hence, a skilled artisan would have reasonable expectation of successfully achieving similar efficacy and results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 45-54 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US 10071085 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the copending application are drawn to a composition comprising granules comprising 2,5-dichloro-3-(5-(3,4-dihydroxy-5-nitrophenyl)-1,2,4-oxadiazol-3-yl)-4,6- -dimethylpyridine 1-oxide, wherein the composition has a bulk density greater than 0.2 g/mL whereas the claims herein are drawn to  a tablet comprising granules comprising the compound 2,5-dichloro-3-(5-(3,4-dihydroxy-5-nitrophenyl)-1,2,4-oxadiazol-3-yl)-4,6-dimethylpyridine 1-oxide (API), wherein the composition has a bulk density greater than 0.2 g/mL; and wherein the tablet exhibits an apparent bulk density of 0.5 to 1.5 g/mL.  A composition comprising granules having similar active agents and having the same bulk density is taught. 
Claims 45-54 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of US 9132094 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the copending application are drawn at least one active pharmaceutical ingredient chosen from 2,5-dichloro-3-(5-(3,4-dihydroxy-5-nitrophenyl)-1,2,4-oxadiazol-3-yl)-4,6- -dimethylpyridine 1-oxide, at least one phosphate derivative, and at least one polyvinylpyrrolidone derivative compound; wherein said at least one active pharmaceutical ingredient is present in the composition in granular form and wherein the bulk density of the composition is greater than 0.2 g/mL whereas the claims herein are drawn a tablet comprising granules comprising the compound 2,5-dichloro-3-(5-(3,4-dihydroxy-5-nitrophenyl)-1,2,4-oxadiazol-3-yl)-4,6-dimethylpyridine 1-oxide (API), wherein the composition has a bulk density greater than 0.2 g/mL; and wherein the tablet exhibits an apparent bulk density of 0.5 to 1.5 g/mL. The similar active agent is taught in a granular formulation having the same bulk density. 

Conclusion

No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627